Reasons for Allowance

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance:  In accordance with the Interview Summary dated May 31, 2022, the examiner respectfully maintains that the cited Faucher et al. ‘401 and Andersson et al. ‘794 references do not disclose the use of a patient lift system comprising the distinct operational arrangement between the motor; the drum operably coupled to the motor and being selectively driven to rotate by the motor; the housing that surrounds the at least the motor and the drum; the load-being member having a first end being operably coupled to at least one of the housing the drum and a second end being operably coupled to a patient support assembly; the electrically conductive member either positioned within the load-bearing member along an entirety of a length of the load-bearing member or integrally woven with the load-bearing member; the user interface configured to actuate the patient support assembly in vertical and horizontal directions; and the force sensor configured to sense a magnitude of force applied in at least one of the vertical direction and the horizontal direction, wherein the sensed magnitude of force is converted into corresponding translational motion of the patient support assembly in at least one of the vertical direction and the horizontal direction, as explicitly recited in independent claims 1, 10 and 19.  Since a 

thorough review of the cited documents as well as an updated prior art search did not yield any other references pertinent to all of the limitations presently recited in Applicant’s claims, it is considered that the application is currently in full and proper condition for allowance.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G SANTOS whose telephone number is (571)272-7048.  The examiner can normally be reached Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT G SANTOS/Primary Examiner, Art Unit 3673